If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re BELL/BENSON, Minors.                                            November 10, 2022

                                                                      No. 360305
                                                                      Delta Circuit Court
                                                                      Family Division
                                                                      LC Nos. 21-000573-NA
                                                                               21-000574-NA
                                                                               21-000575-NA
                                                                               21-000576-NA
                                                                               21-000577-NA


Before: SAWYER, P.J., and MARKEY and SWARTZLE, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental rights
to TB, SB, MB, LB, and DB at the initial dispositional hearing, pursuant to MCL
712A.19b(3)(b)(i) and (j). We affirm the trial court’s exercise of jurisdiction over the children,
but reverse the order terminating respondent’s parental rights and remand for the court to either
order that petitioner provide reunification services to respondent or articulate a factual finding
based on clear and convincing evidence that aggravated circumstances exist such that services are
not required.

                             I. AGGRAVATED CIRCUMSTANCES

        Respondent argues that the trial court erred by terminating her parental rights at the initial
dispositional hearing without making a judicial determination that petitioner, the Department of
Health and Human Services (DHHS), was not required to provide reunification services because
of the existence of aggravating circumstances. Respondent also disputes that aggravating
circumstances actually existed in this case.

        Because respondent did not raise this issue in the trial court and did not otherwise object
to the trial court’s authority to terminate her parental rights without reunification services being
offered, this issue is unpreserved. Polkton Twp v Pellegrom, 265 Mich App 88, 95; 693 NW2d
170 (2005). Accordingly, we review this issue for plain error affecting respondent’s substantial
rights. In re Pederson, 331 Mich App 445, 463-464; 951 NW2d 704 (2020). To satisfy this
standard, respondent must demonstrate: (1) that an error occurred, (2) that the error was plain, i.e.,
                                                 -1-
clear or obvious, and (3) that the error affected respondent’s substantial rights. Id. at 464 (citations
omitted). We agree that because the trial court did not make a judicial determination of aggravated
circumstances, it is necessary to reverse the trial court’s order terminating respondent’s parental
rights and remand this case to the trial court for the court to either order reunification services or
explain why aggravated circumstances exist in this case such that services are not required.

       Generally, petitioner has a statutory obligation to make reasonable efforts to reunify a
respondent with his or her children. MCL 712A.19a(2); see also In re Terry, 240 Mich App 14,
26; 610 NW2d 563 (2000). Thus, a petitioner’s failure to provide a respondent with a reasonable
opportunity to participate in reunification services can require reversal of an order terminating
parental rights. In re Mason, 486 Mich 142, 158-160; 782 NW2d 747 (2010). However,
reasonable efforts are not required when aggravated circumstances exist. In In re Rippy, 330 Mich
App 350, 356; 948 NW2d 131 (2019), this Court explained:

               Reasonable efforts to reunify the child and family must be made in all cases
       except those involving aggravated circumstances under MCL 712A.19a(2). In re
       Mason, 486 Mich 142, 152; 782 NW2d 747 (2010) (quotation marks and citation
       omitted). MCL 712A.19a(2)(a) states that reasonable efforts to reunify the child
       and family are not required if “[t]here is a judicial determination that the parent has
       subjected the child to aggravated circumstances as provided in section 18(1) and
       (2) of the child protection law, 1975 PA 238, MCL 722.638.” In turn, § 18 of the
       Child Protection Law, MCL 722.638, provides:

                      (1) The department shall submit a petition for authorization
               by the court under section 2(b) of chapter XIIA of 1939 PA 288,
               MCL 712A.2, if 1 or more of the following apply:

                       (a) The department determines that a parent, guardian, or
               custodian, or a person who is 18 years of age or older and who
               resides for any length of time in the child’s home, has abused the
               child or a sibling of the child and the abuse included 1 or more of
               the following:

                                                   * * *

                       (iii) Battering, torture, or other severe physical abuse.

                                                   * * *

                       (v) Life threatening injury.

                                                   * * *

                       (2) In a petition submitted as required by subsection (1), if a
               parent is a suspected perpetrator or is suspected of placing the child
               at an unreasonable risk of harm due to the parent’s failure to take
               reasonable steps to intervene to eliminate that risk, the department
               shall include a request for termination of parental rights at the initial


                                                  -2-
               dispositional hearing as authorized under section 19b of chapter
               XIIA of 1939 PA 288, MCL 712A.19b.[1]

               Under MCR 3.977(E):

                       The court shall order termination of the parental rights of a
               respondent at the initial dispositional hearing held pursuant to MCR
               3.973, and shall order that additional efforts for reunification of the
               child with the respondent shall not be made, if

                      (1) the original, or amended, petition contains a request for
               termination;

                      (2) at the trial or plea proceedings, the trier of fact finds by a
               preponderance of the evidence that one or more of the grounds for
               assumption of jurisdiction over the child under MCL 712A.2(b)
               have been established;

                       (3) at the initial disposition hearing, the court finds on the
               basis of clear and convincing legally admissible evidence that had
               been introduced at the trial or plea proceedings, or that is introduced
               at the dispositional hearing, that one or more facts alleged in the
               petition:

                       (a) are true, and

                    (b) establish grounds for termination of parental rights under
               MCL 712A.19b(3)(a), (b), (d), (e), (f), (g), (h), (i), (j), (k), (l), or
               (m);

                       (4) termination of parental rights is in the child’s best
               interests. [In re Rippy, 330 Mich App at 355-357 (emphasis in
               original).]

       As respondent recognizes, this Court has previously held that even where “aggravated
circumstances” are not present, services are not required if DHHS otherwise decides to request
termination rather than reunification. However, as discussed in In re Sandborn, 337 Mich App
252, 259 n 2; 976 NW2d 44 (2021), this line of cases was based on a misconstruction of the law:

               To the extent our Court has previously stated that the DHHS “is not required
       to provide reunification services when termination of parental rights is the agency’s
       goal,” In re HRC, 286 Mich App 444, 463; 781 NW2d 105 (2009), that statement


1
   Other aggravated circumstances listed in MCL 722.638(a) include abuse involving
“[a]bandonment of a young child,” [c]riminal sexual conduct involving penetration, attempted
penetration, or assault with intent to penetrate,” “[l]oss or serious impairment of an organ or limb,”
and “[m]urder or attempted murder.” MCL 722.638(1)(a).

                                                 -3-
       was dicta because (1) aggravated circumstances were present in that case, (2) it has
       been implicitly clarified by In re Rippy, Minor, and (3) the case is contrary to In re
       Rood, 483 Mich 73, 99-100, 763 NW2d 587 (2009) (opinion by CORRIGAN, J.) and
       id. at 124 (CAVANAGH, J., concurring in part), and In re Hicks/Brown, [500 Mich
       79, 85; 893 NW2d 637 (2017)]. As Judge BECKERING explained in her dissenting
       opinion, the general statement from In re HRC was taken out of context and is
       inconsistent with prior and subsequent binding law, a point the majority did not
       dispute. See In re Rippy, Minor, 330 Mich App at 370 n 5, 948 NW2d 131
       (BECKERING, J., dissenting).

In her dissent in In re Rippy, Judge BECKERING stated, in pertinent part:

               In support of its contention that reasonable efforts to reunify a child with
       his or her parent are not required in cases in which termination is the department’s
       goal at the initial disposition, petitioner cites MCL 712A.19b(4), MCR 3.977(E),
       and In re HRC, 286 Mich App 444, 463; 781 NW2d 105 (2009). The cited
       authorities confirm the accuracy of petitioner’s statement, but they do not address
       petitioner’s authorization for seeking termination in an original petition and for its
       entitlement to relief from its duty to provide reunification services. MCL
       712A.19b(4) provides, in part, that if petitioner files a petition to terminate the
       parental rights to a child, the court may enter a termination order at the initial
       dispositional hearing, and MCR 3.977(E) sets forth the circumstances under which
       the court must order termination of the respondent’s parental rights at the initial
       disposition. Neither the statute nor the court rule, however, provides authority for
       petitioner to file an original petition seeking termination in the first place. In In re
       HRC, 286 Mich App at 446-448, the trial court terminated the respondent’s parental
       rights at the initial disposition hearing, in part, because he had sexually abused two
       of his children. This Court addressed, among other issues, whether petitioner
       should have provided reunification services for the respondent. Petitioner sought
       termination in its original petition based on the allegations of two of the victims,
       changed its request to temporary custody when the accusers recanted their
       allegations, and then refiled the termination petition when new evidence of the
       respondent’s sexual abuse of the children emerged. This Court followed its
       assertion that “[p]etitioner . . . is not required to provide reunification services
       when termination of parental rights is the agency’s goal,” with the observation that,
       under the circumstances, MCL 722.638(1)(a)(ii) required petitioner to file an
       original petition seeking termination. Id. at 463. Thus, In re HRC is consistent
       with the principle that petitioner must provide reunification services in all cases
       except those involving certain exceptional circumstances. [In re Rippy, 330 Mich
       App at 370 n 5 (BECKERING, J., dissenting).]

        Thus, respondent is correct that reunification services are required unless there is a “judicial
determination” that aggravated circumstances exist. In In re Simonetta, 507 Mich 943; 959 NW2d
170 (2021), the Michigan Supreme Court reversed a trial court’s order terminating the
respondent’s parental rights where the court terminated parental rights at the initial disposition,
but failed to make an adequate finding of aggravated circumstances. The Supreme Court remanded
the case to the trial court and ordered that, “[o]n remand, the circuit court shall either order that
the petitioner provide reasonable services to the respondent, or articulate a factual finding based
                                                  -4-
on clear and convincing evidence that aggravated circumstances exist such that services are not
required.” Id.

         Neither MCL 712A.19a(2) nor MCL 712A.19a(2)(a) state what constitutes a “judicial
determination.” The Supreme Court’s order in In re Simonetta, 507 Mich 943, also does not
indicate what qualifies as a judicial determination. In general, a judicial determination is a decision
on a disputed matter made by a court. See, e.g., People v Solloway, 316 Mich App 174, 185; 891
NW2d 255 (2016) (noting that a statute is not vague if its meaning has been clarified by judicial
determinations). Generally, the Michigan Supreme Court has not required trial courts to use
“magic words” or formulaic pronouncements when making a determination required by a statute.
See, e.g., People v Babcock, 469 Mich 247, 259 n 13; 666 NW2d 231 (2003), clarification den 469
Mich 1224 (2003). Instead, trial courts are only required to make brief, definite, and pertinent
findings and conclusions on contested matters. See MCR 3.977(I)(1). However, “the quality of
the trial court’s statement must be sufficient to allow for effective appellate review.” Babcock,
469 Mich at 259 n 3. Findings of fact are sufficient if it “appears that the trial court was aware of
the issues in the case and correctly applied the law, and where appellate review would not be
facilitated by requiring further explanation.” Ford Motor Co v Dep’t of Treasury, 313 Mich App
572, 589; 884 NW2d 587 (2015) (quotation omitted).

        In In re Rippy, where DHHS sought termination at the initial disposition, the majority
found that the trial court made a judicial determination that the respondent had subjected the child
to aggravated circumstances, even though the trial court did not make a specific finding to that
effect. This Court noted that the trial court found after the initial dispositional hearing that (1) the
respondent had a severe alcohol problem and continued to consume alcohol while pregnant, (2)
the child was born with severe birth defects and the court found that he would require lifelong
special medical care, and (3) the trial court found that statutory grounds were established because
of the

       respondent’s admission that she drank alcohol throughout her pregnancy; [the
       child’s] resulting medical symptoms of [fetal alcohol syndrome] and need for
       ongoing, lifelong medical treatment; and respondent’s failure to seek treatment for
       her alcoholism or mental health issues. On these facts, the trial court concluded
       that statutory grounds for termination were established under MCL
       712A.19b(3)(b)(i), (g), and (j). [In re Rippy, 330 Mich App at 358-359.]

        The instant case involves a different procedural posture than In re Rippy, because the
adjudication trial was held before a jury, which was not required to make specific findings of fact.
The evidence of respondent’s actions toward TB and her treatment of TB and the other children
arguably support a finding that aggravated circumstances exist in this case. However, neither the
trial court nor the jury made such a finding. At the preliminary hearing, the trial court apparently
relied on DHHS’s request for termination of parental rights at the initial disposition when it
declined to order reunification services. For example, the court stated that respondent would not
be permitted visitation “because the petitioner is seeking to terminate the parental rights of the
respondent at this time.” The trial court was aware of the issues presented, notably the allegations
that respondent had assaulted TB with a piece of broken glass, that respondent had forced the
children to physically discipline each other, and that the conditions of the home were deplorable.
However, although the court agreed that the home was in a deplorable condition, it did not make
specific findings regarding aggravated circumstances or, as most relevant to this case, whether TB

                                                  -5-
or the other children were subjected to torture or severe physical abuse.2 Moreover, after the
preliminary hearing, the court found probable cause to authorize the petition on the basis of the
condition of the home and criminality perpetrated by respondent, but it did not complete the portion
of the order that is used to identify the existence of aggravated circumstances. Thus, while it
appears that the trial court was aware of the issues presented, it did not make sufficient findings
regarding the existence of aggravated circumstances, particularly whether respondent’s criminality
amounted to “torture” or “severe physical abuse” to qualify as aggravated circumstances.

         We also observe that the circumstances surrounding the physical altercation between
respondent and TB were disputed, that the trial court failed to make specific findings related to
that altercation, and that it is unclear whether respondent’s actions during that altercation, even if
criminal and abusive, would qualify as severe physical abuse such that further explanation by the
trial court was not required. Neither MCL 722.638 nor MCL 712A.19b define “severe physical
abuse.” However, “abuse” is defined elsewhere in the child protective statutes. MCL
712A.13a(20) expressly applies to MCL 712A.19a and MCL 712A.19b. MCL 712A.13a(1).
MCL 712A.13a (20) provides that “abuse” includes “[h]arm or threatened harm by a person to a
juvenile’s health or welfare that occurs through nonaccidental physical or mental injury.” By
describing the level of abuse necessary to avoid the provision of services to “severe physical
abuse,” the Legislature expressed its intent to limit this exception to the most egregious of cases.
Moreover, in the criminal code statutes that proscribe child abuse, the “serious physical harm”
necessary to support a charge of first-degree child abuse is defined as “any physical injury to a
child that seriously impairs the child’s health or physical well-being, including, but not limited to,
brain damage, a skull or bone fracture, subdural hemorrhage or hematoma, dislocation, sprain,
internal injury, poisoning, burn or scald, or severe cut.” MCL 750.136b(1)(f).

        The injuries to TB, which were documented and photographed, do not appear to rise to the
level of the examples listed in MCL 750.136b(f) so as to constitute one of the more egregious
cases of abuse. Although respondent cut TB with a piece of glass, the cuts were not “severe” and
TB did not sustain any other injury that would rise to the level of, for example, “brain damage.”
Moreover, the statutes proscribing child abuse distinguish between first-degree child abuse and
third-degree child abuse in part by the level of harm caused to a child. A conviction of first-degree
child abuse requires proof that the defendant knowingly or intentionally caused “serious physical
harm” to a child, whereas a conviction of third-degree child abuse only requires proof that the
defendant caused “physical harm” to the child. MCL 750.136b(2) and (5)(a). Notably, respondent
was only charged with third-degree child abuse in connection with the assault of TB. Thus, this
charge does not require, and indeed would not appear to support, a finding of severe physical
abuse. Therefore, although it is apparent that the trial court was aware of the general issues to be
decided, this case is not one in which “appellate review would not be facilitated by requiring
further explanation.”

       Furthermore, to the extent that a jury verdict could qualify as a “judicial determination,”
the general verdict in this case does not contain the necessary specificity to find that the jury found
that aggravated circumstances were present in this case. The jury merely determined that a


2
  We note that there was evidence that respondent threatened to kill TB, but there was no evidence
that TB suffered a life-threatening injury.

                                                 -6-
preponderance of the evidence established a statutory basis for jurisdiction. It was not asked or
called upon to determine whether aggravated circumstances exist.

       For these reasons, we reverse the trial court’s order terminating respondent’s rights to the
children and remand for the trial court to either order petitioner to provide reunification services
“or articulate a factual finding based on clear and convincing evidence that aggravated
circumstances exist such that services are not required.” In re Simonetta, 507 Mich at 943.

                        II. JURISDICTION OF REMAINING CHILDREN

        Next, respondent does not contest the trial court’s exercise of jurisdiction over TB, but
argues that the evidence did not establish a statutory basis for jurisdiction over respondent’s
remaining children. In particular, respondent argues that the doctrine of anticipatory neglect
cannot be used to establish jurisdiction over the remaining children. We conclude that sufficient
evidence supports the trial court’s jurisdiction over all of the children, and that resort to the doctrine
of anticipatory neglect is not necessary to establish that jurisdiction.

        Under MCR 3.961(B)(4), a petition to initiate child protective proceedings must refer to
“the section of the Juvenile Code relied on for jurisdiction.” “To acquire jurisdiction, the factfinder
must determine by a preponderance of the evidence that the child comes within the statutory
requirements of MCL 712A.2.” In re Brock, 442 Mich 101, 108-109, 499 NW2d 752 (1993). In
this case, the trial court instructed the jury on the jurisdictional grounds in MCL 712A.2(b)(2),
which provide that a court has jurisdiction concerning a juvenile under 18 years of age found
within the county

        [w]hose home or environment, by reason of neglect, cruelty, drunkenness,
        criminality, or depravity on the part of a parent, guardian, nonparent adult, or other
        custodian, is an unfit place for the juvenile to live in. As used in this sub-
        subdivision, “neglect” means that term as defined in section 2 of the child abuse
        and neglect prevention act, 1982 PA 250, MCL 722.602.

MCL 722.602(d) provides:

                “Neglect” means harm to a child’s health or welfare by a person responsible
        for the child’s health or welfare that occurs through negligent treatment, including
        the failure to provide adequate food, clothing, shelter, or medical care, though
        financially able to do so, or the failure to seek financial or other reasonable means
        to provide adequate food, clothing, shelter, or medical care.

The trial court also instructed the jury on the definitions of “criminality,” “cruelty,” and
“depravity” within the meaning of MCL 712A.2(b)(2).

        In her argument on appeal, respondent seems to assume that respondent’s assault of TB
was the only evidentiary basis that could support a finding of jurisdiction, and that this singular
assault could not provide a basis for finding that jurisdiction existed over the remaining children.
We disagree because this argument is based on an overly narrow view of the evidence.

       Apart from possibly DB, the children were subject to the same mental suffering concerning
respondent’s use of discipline and her conduct of forcing the children to use corporal punishment
                                                   -7-
on each other. Moreover, in addition to respondent’s assault of TB, TB testified that she had seen
respondent strike the other children. TB also testified that there were other occasions when
respondent forced TB or SB to punish the other children by smacking their hands or using other
physical punishment. SB testified that respondent forced her to discipline the other children by
“like hit[ting]” them. Furthermore, in addition to the physical violence and mental suffering,
testimony was presented that all of the children suffered from neglect. The petition also alleged
that respondent’s home was in a “deplorable” condition. At the adjudication trial, the DHHS
caseworker testified about the deplorable condition of respondent’s home, and photographs of the
home were presented.3 TB testified that the home was a “pigsty” and had been that way for several
months before the assault. TB also testified that the children had to cook their own meals, which
mostly consisted of ramen noodles or macaroni and cheese, or whatever TB could bring home
from work. SB similarly testified that the children had to make their own food, and that they
sometimes had to go without food for a day.

        In sum, the allegations in the petition and the testimony at the trial pertained to all of the
children. The evidence was not limited to respondent’s assault against TB. The evidence
supported a finding that all of the children suffered from abuse or neglect, and were living in an
unfit home. Moreover, contrary to respondent’s argument, the jury specifically found that “one or
more statutory grounds alleged in the petition concerning [TB, SB, MB, LB, and DB] have been
proven.” Although respondent argues at length that her assault of TB could not support a finding
of jurisdiction with respect to the other children under the doctrine of anticipatory neglect,4
petitioner did not argue a theory of anticipatory neglect to support a finding of jurisdiction over
respondent’s other children, and the jury was not instructed on this doctrine. And as already
explained, petitioner presented evidence that all of the children suffered from abuse and neglect
and were living in an unfit home. Resort to this doctrine simply was not necessary to establish
jurisdiction over the four younger children.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey
                                                              /s/ Brock A. Swartzle




3
  From our review of the photographs, the term “deplorable” accurately describes the children’s
living conditions.
4
 “The doctrine of anticipatory neglect recognizes that ‘[h]ow a parent treats one child is certainly
probative of how that parent may treat other children.’” In re AH, 245 Mich App 77, 84; 627
NW2d 33 (2001), quoting In re LaFlure, 48 Mich App 377, 392; 210 NW2d 482 (1973).

                                                 -8-